, DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.  Claims 1-4 are the subject of this FINAL Office Action.  Claims 5-14 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FOCKELE (EP2286982B1, published 09/25/2013).
	As to claim 1, FOCKELE teaches a non-transitory machine readable medium (or computer readable medium, CRM) containing instructions executable by a processor to cause the processor to (control device, e.g. computer with programming; paras. 0024, 0029, 0038, 0084 and claims 5 & 9): change an action of a recoater in response to a determination that the 
	As to “wherein the second location includes a build-up of the build material,” this fails to explain any instruction of the CRM.

    PNG
    media_image1.png
    695
    469
    media_image1.png
    Greyscale

	As to claim 2, FOCKELE teaches changing rotation of Pulverglättungsleiste/smoothing bar 47 (paras. 0022-25).

	FOCKELE also teaches instructions to lower the recoater by rotating the recoater about a pivot point above the roller; pass the recoater over the second location in an opposite direction to level the build-up of build material (Figs. 4-5).
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 10/05/2021 because the claimed “build area” broadly encompasses “a build support area on either side of the build surface” (Spec., para. 0008).  The “build area” of FOCKELE includes “area on either side of the build surface” as admitted by Applicants in the Reply (pg. 7; italicized emphases original, underlined emphases added): 
Rather, the recoater 47 [of FOCKELE] continues to move over the build area 13 until, in FIG. 5C, it is no longer over the build area 13 [i.e. “area on either side of the build surface”]. In Fockele, once the recoater 47 has moved past the build area [i.e. “area on either side of the build surface”], it is lifted in FIG. 5D, and moved past the build-up 62 per FIG. 5E. This is different than amended claim 1, in which the recoater is lifted when it has reached a second location of the build area. By comparison, in Fockele, the recoater 47 is lifted after it has moved past the build area.

Thus, the rejections are maintained in light of the broad definition of “build area” in the specification, which is taught in FOCKELE.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over FOCKELE, in view of SAKURA (US 2017/0120521).
This rejection is presented in the interest of compact prosecution to the extent indefinite claim 2 is intended to recite that the recoater is a roller.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar roller recoaters for the recoater of FOCKELE to achieve the same recoat purpose with a reasonable expectation of success.
As to claim 1, FOCKELE teach the elements of these claims as explained above.
FOCKELE does not explicitly teach that the recoater is a roller.
However, SAKURA provides motivation to apply familiar roller recoaters to achieve the same recoating purpose as FOCKELE.  SAKURA teaches flattening roller 12 which allows smoothing and compacting of top layers (Fig. 6 and paras. 0041, 0045-47, 0062-64).  It is also noted that SAKURA teaches a configuration with both blade 110 and flattening roller 12 (Fig. 8, for example).  A skilled artisan would have been motivated to apply such familiar recoater roller based on the application to achieve the same recoating and flattening, smoothing and compacting results.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar roller recoaters for the blade recoater of .
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 10/05/2021 because the claimed “build area” broadly encompasses “a build support area on either side of the build surface” (Spec., para. 0008).  The “build area” of FOCKELE includes “area on either side of the build surface” as admitted by Applicants in the Reply (pg. 7; italicized emphases original, underlined emphases added): 
Rather, the recoater 47 [of FOCKELE] continues to move over the build area 13 until, in FIG. 5C, it is no longer over the build area 13 [i.e. “area on either side of the build surface”]. In Fockele, once the recoater 47 has moved past the build area [i.e. “area on either side of the build surface”], it is lifted in FIG. 5D, and moved past the build-up 62 per FIG. 5E. This is different than amended claim 1, in which the recoater is lifted when it has reached a second location of the build area. By comparison, in Fockele, the recoater 47 is lifted after it has moved past the build area.

Thus, the rejections are maintained in light of the broad definition of “build area” in the specification, which is taught in FOCKELE.

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over FOCKELE, in view of PARK (US 2015/0343533, published 12/03/2015).
is rejection is presented in the interest of compact prosecution to the extent Applicants intend the “build area” to in fact be “build surface” as defined in the specification, such that excess powder build material from a first layer is reused over the first or additional layers without added steps of suctioning or collecting the excess powder build material.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar powder recycling techniques to the recoater system of FOCKELE to achieve reintegration of excess powder into build stages/surfaces with a reasonable expectation of success.
As to claim 1, FOCKELE teach the elements of these claims as explained above.
FOCKELE does not explicitly teach lifting recoater as it approaches an edge of the build stage/surface in order to change directions so that it can redistribute unused powder back over the build stage/surface; or after the recoater has been lowered, move the recoater in a second direction opposite the first direction to pass the recoater back over the second location, the recoater making contact with and leveling the build-up as the recoater passes back over the second location, to immediately reintegrate the build-up into the build area.
	However, PARK provides motivation to apply familiar recoater applications such as leveling excess powder to reintegrate into build platforms.   PARK teaches to use a technique to use recoater roller to level and push supplied powder at edge of build platform to integrate into build platform powder (Figs. 5-9).  A skilled artisan of common sense and ordinary creativity would have been motivated to lift the recoater in FOCKLE over the excess powder and reverse the recoater over the excess powder to push and level it back onto the build platform for the 
	The following is pertinent:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) (“Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.”).

MPEP § 2144(II).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar recoater movement technique of PARK to the recoating technique of FOCKELE in order to achieve reuse of excess build material as in FOCKELE in a more efficient manner with a reasonable expectation of success.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over FOCKELE, in view of PARK (US 2015/0343533, published 12/03/2015).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar leveling techniques to the recoater system of FOCKELE to 
As to claim 1, FOCKELE teach the elements of these claims as explained above.
FOCKELE does not explicitly teach after the recoater has been lowered, move the recoater in a second direction opposite the first direction to pass the recoater back over the second location, the recoater making contact with and leveling the build-up as the recoater passes back over the second location, to immediately reintegrate the build-up into the build area.
However, PARK provides motivation to apply familiar recoater applications such as leveling excess powder to reintegrate into build platforms.   PARK teaches As to claim 1, PARK teaches a non-transitory machine readable medium (or computer readable medium, CRM) containing instructions executable by a processor to cause the processor to (controller, e.g. computer with programming; paras. 0108, 0112, 0115): change an action of a recoater in response to a determination that the recoater has reached a first location of a build area comprising build material (Figs. 6-9 and paras. 0085-0120); lift the recoater in response to a determination that the recoater has reached a second location of the build area; and move the recoater over the second location at the lifted position; wherein the second location includes a build-up of the build material (Figs. 4-9 and paras. 0085-0120).
	As to claim 2, PARK teaches changing rotation of roller 12 (Figs. 6-7A).
	As to claim 3, PARK teaches instructions to change an action of a recoater includes instructions to: reduce a rate of rotation of the recoater; and reduce a travel speed of the recoater (Figs. 6-7D).

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar recoater technique of PARK to the recoating technique of FOCKELE in order to achieve reuse of excess build material with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743